DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1 and 4-6) in the reply filed on September 29, 2022 is acknowledged.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 29, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following limitation:
“the silicon material has a thickness of 1 µm – 400 µm.”
The underlined claim language recites “the silicon material” thus it is unclear if the thickness of the “the silicon material” is referring to a thickness of “a silicon material layer, “a plurality of silicon fibers” or “a plurality of silicon fibrous spheres” (all of which could be interpreted as reading on a silicon material). For purposes of examination, “the silicon material” will be interpreted as “the silicon material layer”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2015/0099173) in view of Rust et al. (US 2014/0050969).
Regarding claim 1, Sun et al. teaches a battery material (Para. [0026]) comprising a conductive substrate (Fig. 7, #24) coated with an active material coating of silicon nanowires and/or nanobelts (i.e. a silicon material layer disposed on at least a side of the conductive substrate) (Fig. 7, #26 & Para. [0027]) wherein the coating layer comprises silicon nanowires (i.e. a plurality of silicon fibers) and the silicon nanowires are used in an agglomerated sphere form (Para. [0019]) (i.e. at least some of which aggregate to form a plurality of silicon fibrous spheres)  wherein the conductive substrate is copper foil (Para. [0072]).
Sun et al. does not teach a thickness of the active material coating of silicon nanowires and/or nanobelts (i.e. a thickness of the silicon material layer).
However, Rust et al. teaches a battery material wherein a negative electrode active material layer comprises silicon nanowires (i.e. a silicon material layer comprising a plurality of silicon fibers) formed an electrode backbone (i.e. conductive substrate) such as copper (Para. [0075]) where the thickness of the layer is about 1 to about 100 micrometers (within the claimed range) (Para. [0083]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the silicon material layer of Sun et al. to incorporate the teaching of a thickness of about 1 to about 100 micrometers, as it would provide a structure with increased energy density (Para. [0012])
Regarding Claim 4, Sun et al. as modified by Rust et al. teaches all of the elements of the current invention in claim 1 as explained above.
Sun et al. further teaches a conductive substrate (Fig. 7, #24) coated with an active material coating of silicon nanowires and/or nanobelts (i.e. a silicon material layer disposed on at least a side of the conductive substrate) (Fig. 7, #26 & Para. [0027]) on two sides (Para. [0117]). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2015/0099173) in view of Rust et al. (US 2014/0050969) as applied to claim 1 above, and further in view of Takeuchi et al. (US 2013/0052527).
Regarding Claim 5, Sun et al. as modified by Rust et al. teaches all of the elements of the current invention in claim 1 as explained above.
Sun et al. as modified by Rust et al. does not teach the silicon material layer is further doped with boron or phosphorous.
However, Takeuchi et al. teaches a negative electrode active material layer over a current collector comprising a silicon layer (i.e. a silicon material layer disposed on a conductive substrate) wherein the silicon layer comprises whisker-like protrusions (i.e. comprises a plurality of silicon fibers) (Para. [0008], [0036]) wherein an impurity element of phosphorous or boron may be added to the silicon layer (i.e. the silicon material is further doped with boron or phosphorous).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sun et al. to incorporate the teaching of an impurity element of phosphorous or boron, as it would increase conductivity of the electrode and thus, discharge capacity or the charge capacity can be further increased (Para. [0040]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2015/0099173) in view of Rust et al. (US 2014/0050969) as applied to claim 1 above, and further in view of Kim et al. (US 2014/0162129).
Regarding Claim 6, Sun et al. as modified by Rust et al. teaches all of the elements of the current invention in claim 1 as explained above
Sun et al. as modified by Rust et al. does not teach a diameter of the silicon fibrous spheres.
However, Kim et al. teaches a negative electrode active material (i.e. battery material) comprising spherical and whisker-like (i.e. fibers) of silicon (Para. [0024]) wherein the spherical particles have an average particle diameter of about 5 micrometers to 15 micrometers (within the claimed range) (Para. [0029]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sun et al. to incorporate the teaching of the average particle diameter of about 5 micrometers to 15 micrometers of the spherical particles, as when the average particle diameter of the spherical particles within this range, the negative electrode active material may have improved charge/discharge characteristics (Para. [0029]).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C./Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729